Dismissed and Memorandum Opinion filed May 22, 2003








Dismissed and Memorandum Opinion filed May 22, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01166-CV
____________
 
B.
STANLEY THOMPSON, CLCT, INC., d/b/a CLEAR LAKE CITY TEXACO, FIRST COLONY
CHEVRON, LTD. d/b/a FIRST COLONY CHEVRON, and CINCO CHEVRON, INC., d/b/a CINCO
CHEVRON, Appellants
 
V.
 
CNR
ENTERPRISES, INC., d/b/a D & S OF HOUSTON and HOUSTON D
& S, L.L.C., Appellees
 

 
On Appeal from the Harris County Civil Court at Law No. 4
Harris
County, Texas
Trial Court Cause No. 756,012
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed July 19, 2002.
On May 9, 2003, the parties filed a joint motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 22, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.